                                          Case 5:21-cv-00257-VKD Document 10 Filed 02/08/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                             Case No. 21-cv-00257-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE MOTION FOR LEAVE TO
                                                 v.                                          SERVE SUBPOENA
                                  10

                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP                     Re: Dkt. No. 9
                                         ADDRESS 75.52.89.208,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks leave to serve a third-party subpoena on

                                  15   AT&T U-verse prior to a Rule 26(f) conference.

                                  16          Strike 3 has established that good cause exists for it to serve a third-party subpoena on

                                  17   AT&T U-verse, the above-referenced subscriber’s internet service provider. See Gillespie v.

                                  18   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); UMG Recording, Inc. v. Doe, No. C08-1193 SBA,

                                  19   2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008). Strike 3 has demonstrated that (1) it can

                                  20   identify the defendant with sufficient specificity such that the Court can determine that the

                                  21   defendant is a real person or entity who could be sued in federal court, (2) it has identified

                                  22   previous steps taken to locate the elusive defendant, (3) its action against the defendant could

                                  23   withstand a motion to dismiss, and (4) there is a reasonable likelihood of being able to identify the

                                  24   defendant through discovery such that service of process would be possible. See Columbia Ins.

                                  25   Co. v. Seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999). Additionally, Strike 3’s

                                  26   application indicates that Strike 3 has satisfied the registration requirements under 17 U.S.C.

                                  27   § 411(a) for commencing a copyright infringement lawsuit. Fourth Estate Public Benefit Corp. v.

                                  28   Wall-Street.com, LLC, 139 S. Ct. 881 (2019). Once Strike 3 learns the defendant’s identity, it
                                          Case 5:21-cv-00257-VKD Document 10 Filed 02/08/21 Page 2 of 2




                                   1   cannot rely on a bare allegation that a defendant is the registered subscriber of an internet protocol

                                   2   address associated with infringing activity to state a plausible claim for direct or contributory

                                   3   copyright infringement. Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1144 (9th Cir. 2018).

                                   4   However, at this stage of these proceedings, and upon the record presented, Strike 3 properly may

                                   5   serve discovery to ascertain the defendant’s identity. See generally Glacier Films (USA), Inc. v.

                                   6   Turchin, 896 F.3d 1033, 1036, 1038 (9th Cir. 2018) (observing that the district court’s case

                                   7   management order permitting “limited discovery from an Internet Service Provider to establish a

                                   8   potential infringer’s identity” was “a sensible way to manage its dockets . . . .”).

                                   9            Accordingly, the Court grants Strike 3’s application and orders as follows:

                                  10            1.     Strike 3 may serve a Rule 45 subpoena on AT&T U-verse commanding AT&T U-

                                  11   verse to provide Strike 3 with the true name and address of the subscriber to whom AT&T U-verse

                                  12   assigned IP address 75.52.89.208. Strike 3 shall attach a copy of this order to any such subpoena.
Northern District of California
 United States District Court




                                  13            2.     AT&T U-verse shall serve a copy of the subpoena and a copy of this order on the

                                  14   subscriber within 30 days of the date of service of the subpoena on AT&T U-verse. AT&T U-

                                  15   verse may serve the subscriber using any reasonable means, including written notice sent to the

                                  16   subscriber’s last known address, transmitted either by first-class mail or via overnight service.

                                  17            3.     Strike 3 may only use the information disclosed in response to a Rule 45 subpoena

                                  18   served on AT&T U-verse for the purpose of protecting and enforcing Strike 3’s rights as set forth

                                  19   in its complaint.

                                  20            4.     AT&T U-verse may object to the Rule 45 subpoena, and may also seek a protective

                                  21   order.

                                  22            If AT&T U-verse produces information regarding the identity of the subscriber to Strike 3,

                                  23   Strike 3 shall not publicly disclose that information absent consent of the subscriber or leave of

                                  24   court.

                                  25            IT IS SO ORDERED.

                                  26   Dated: February 8, 2021

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
                                                                                          2
